DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously applied rejections are withdrawn due to the amendments.
Drawings
The previous drawing objection is withdrawn.  The drawings were received on 2/8/2021.  These drawings are accepted.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 49 and 52 directed to claims non-elected without traverse in the reply filed 4/30/2020.  Accordingly, claims 49 and 52 are cancelled herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

		Amend the preamble of claim 7 as follows:
		The method of claim 1 …


		The method of claim 1 …

		Amend the preamble of claim 26 as follows:
		The method of claim 1 …

		Amend the preamble of claim 40 as follows:
		The method of claim 1 …

		Cancel claim 49.

		Cancel claim 52.

Reasons for Allowance
Claims 1, 7-9,12, 17-20, 22, 26, 28, 32, 33, 36, 38, 40, 45, and 48
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the method of claim 1.  The prior art of record (Dong, Hoffman, Nguyen, and Wapner as previously applied) does not teach amended claim 1 in particular the 10% uniformity and the plate count.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743